Exhibit 99.2 MOCON, Inc. Third Quarter 2016 Conference Call Script November 3, 2016 Delivered by: Robert Demorest - MOCO Elissa Lindsoe– MOCO Steve Hooser – Three Part Advisors Operator (if necessary): Good day, everyone, my name is Christine and I’m the operator. Welcome to MOCON’s Third Quarter 2016 Earnings Conference Call. Today's conference is being recorded. I would now like to turn the call over to Steven Hooser, MOCON’s investor relations representative. Please go ahead Steven . Steven Hooser : Thank you Christine and Thank you for joining us today to discuss our third quarter 2016 financial results. With me on the call today are Bob Demorest, Chief Executive Officer, and Elissa Lindsoe, Chief Financial Officer. We will open up to the audience for a Q&A session after we complete our prepared remarks. Please note that we are also webcasting this call. Both the earnings press release that was issued earlier and the webcast link can be accessed on our Investor Relations website at mocon.com. Before I turn the call over to management, I'd like to remind everyone that during today’s call, including the Q&A session, we may make forward-looking statements regarding expected revenue, earnings, future plans, opportunities, and other expectations of the Company. These estimates and plans and other forward-looking statements involve known and unknown risks and uncertainties that may cause actual results to differ materially from those expressed or implied on the call. These risks include those that are detailed in our most recent Annual Report on Form 10-K and in today’s earnings press release and may be amended or supplemented by subsequent quarterly reports on Form 10-Q, or other reports filed with the Securities and Exchange Commission. The statements made during this conference call are based upon information known to MOCON as of the date and time of this call. We assume no obligation to update the information presented in today’s call. During today’s call we will also discuss non-GAAP financial measures, including, Adjusted EBITDA. These measures, when used in combination with GAAP results, provide us with useful information to better understand our business and we believe investors may want to consider this impact on our performance as well. A reconciliation of GAAP to non-GAAP measures can be found in today’s earnings release. With that, I’d like to turn the call over to Bob Demorest, MOCON’s President and Chief Executive Officer. Bob Demorest Thanks Steven; and thanks to all of you on the line for participating in our earnings call and we appreciate your time and continued interest in MOCON. Q3 was a strong quarter for MOCON with record earnings per share, both fully diluted and basic, of $0.34 and revenue of $16.1 million, which is up seven percent on a year-over-year basis and up three percent sequentially. The growth in our Package Testing segment is coming from both Europe and the US. The number of two income households in Europe is increasing which is driving consumer trends toward convenience and sustainable food packaging. In the U.S., growth in modified atmosphere packaging technologies is being driven through overall market expansion as food production lines are upgraded. These factors among others, including the trend toward preservative-free foods, are the reason our Package Testing segment continues to outpace our other businesses at 17 percent year-over-year growth. Our Permeation segment grew 6 percent year-over-year in Q3. On a year-to-date basis, our Permeation segment is down just 5 percent in the first 9 months compared to being down by 11 percent for the first half of 2016. Our Q3 2016 Industrial analyzers and other segment is down 16 percent year-over-year. Shipments of BevAlert systems remain lumpy from quarter-to-quarter which was the primary driver in the third quarter decline. The growth we experienced during the first half of 2016 with our OEM gas sensor business slowed in the third quarter due to continued softness in the oil and gas exploration markets. Elissa will go into more detail on the performance of our segments later in the call. In other news, our search for a new Senior Vice President of Sales and Marketing is nearing completion. We have seen a number of highly qualified candidates and are still expecting to have someone on board by the end of this year. On another front, as part of our one MOCON initiative, we have placed all of our product management personnel under a common leader which will better allow us to leverage resources within the team and also provide consistency when evaluating and prioritizing and product development efforts companywide. I will now turn the call over to Elissa to run through the operating results and will return with my closing remarks after she is done . Elissa Lindsoe Thank you Bob and good afternoon everyone. Revenue for the third quarter of 2016 was $16.1 million, up 7 percent from the $15.0 million reported in the same period of 2015. Year-to-date September 2016 revenue was $46.4 million, an increase of 2 percent from the $45.4 million reported in the year-ago period. Gross margin was 57 percent of revenue in our third quarter of 2016 which is an increase of 2 percentage points from the 55 percent reported in the year-ago quarter. SG&A expenses were 33 percent of revenue in the third quarter of 2016. This is a 4 percentage point improvement from 37 percent of revenue in the third quarter of 2015. Cost reductions from our recent realignment plans were partially offset by increased professional fees, and new hires to support growth but resulted in nearly a $300K year-over-year reduction in total SG&A spending in the third quarter. Moving forward, we expect that SG&A expenses will modestly increase as we fill a few positions including the Senior Vice President of Sales and Marketing that Bob mentioned . Research and development expenses were 7 percent of revenue in Q3 2016 compared to 6 percent in Q3 2015. This spending level is in line with our commitment to continued innovation of existing offerings as well as into advanced sensor technologies. In the third quarter of 2016, we recognized a charge of $153 thousand, or 1 percent of revenue, in connection with our realignment activities that we discussed on our last earnings call. All the positive results above translate into third quarter 2016 operating income of $2.6 million, which is 16 percent of revenue, and is a nice improvement from 11 percent of revenue in the year-ago quarter and 5 percent of revenue in Q2 of this year. I will go into more detail by business segment momentarily but I’ll cover the remainder of our income statement before doing so. Our effective tax rate was 23 percent in Q3 2016 compared to 27 percent in the year-ago quarter. The reduction was driven by provision to return true-ups and by the release of reserves for uncertain tax positions for which the statute of limitations has expired. Net income for the third quarter of 2016 was $2.0 million, or $0.34 per diluted share, a record for our company which is 70 percent better than $1.2 million, or $0.20 per diluted share in the third quarter of 2015 . Adjusted EBITDA for the third quarter of 2016 was $3.4 million, or 21 percent of revenue, compared to $2.6 million, or 17 percent of revenue in the third quarter of 2015 . Moving to the details in our business segments: Package Testing was once again our largest segment, comprising of 47 percent of overall revenue, with revenue of $7
